TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00054-CV


                                 Lauren W. Meuth, Appellant

                                               v.

                                  Adam W. Meuth, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
         NO. 14-16533, THE HONORABLE BONNIE HELLUMS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Lauren W. Meuth has filed a motion to challenge the trial court’s order

sustaining the court reporter’s contest to her statement of inability to afford payment of court

costs. Appellant filed the statement of inability to pay when she filed her notice of appeal from

the trial court’s September 25, 2018 final judgment in the underlying case, which was docketed

in this Court as No. 03-18-00860-CV, Meuth v. Meuth. The Court dismissed that appeal for want

of jurisdiction on January 25, 2019, and today the Court denied appellant’s motion for rehearing

of the dismissal. Accordingly, we dismiss as moot appellant’s motion to challenge the trial

court’s order sustaining the indigency contest because appellant no longer has an appeal pending

for which costs are due.
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed as Moot

Filed: March 15, 2019




                                                2